Case 8:20-cv-00762-WFJ-AAS Document 48 Filed 10/05/20 Page 1 of 25 PageID 583




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

CRMSUITE CORPORATION,

       Plaintiff,

v.                                           Case No. 8: 20-cv-762-T-02-WFJ-AAS

GENERAL MOTORS COMPANY;
GENERAL MOTORS, LLC;
AQUENT, LLC; and AQUENT, INC.

     Defendants.
___________________________________/

     ORDER GRANTING DEFENDANTS’ MOTIONS TO DISMISS AND
         DENYING DEFENDANT GM’S MOTION TO STRIKE

       This cause comes before the Court on Defendant General Motors Company,

General Motors, LLC’s (collectively, “GM”), Aquent, LLC, and Aquent, Inc.’s

(collectively, “Aquent”) Motions to Dismiss, Dkts. 41, 42, Plaintiff’s Amended

Complaint, Dkt. 38, and Defendant GM’s Motion to Strike certain allegations in

the Amended Complaint, Dkt. 43. Plaintiff has responded to all Defendants’

motions. Dkts. 46, 47. With the benefit of full briefing, the Court grants the

Motions to Dismiss without prejudice, and denies GM’s Motion to Strike. 1




1
  In the alternative, Aquent moves for Plaintiff to provide a more definite statement. Dkt. 41 at
23–24. Because the Court grants Defendants’ Motions to Dismiss without prejudice, the motion
for more definite statement is moot.
Case 8:20-cv-00762-WFJ-AAS Document 48 Filed 10/05/20 Page 2 of 25 PageID 584




      I. BACKGROUND

             A. Nature of the Dispute

      This case arises from a failed business relationship. Plaintiff brings this

lawsuit based on alleged actionable conduct Defendants engaged in while

administering GM’s Vendor Management Program. The Amended Complaint

asserts five counts: (I) violation of the Florida Deceptive and Unfair Trade

Practices Act (“FDUTPA” or “the Act”); (II) tortious interference with a business

relationship; (III) tortious interference with a contractual relationship; (IV)

equitable estoppel; and (V) promissory estoppel. Plaintiff seeks declaratory and

injunctive relief, damages, costs, and attorney’s fees. Dkt. 38 ¶¶ 138, 144.

             B. Factual Allegations

      At this stage, the Court recites and considers the facts as alleged by Plaintiff.

Randall v. Scott, 610 F.3d 701, 705 (11th Cir. 2010). Plaintiff CRMSuite is a

Sarasota-based corporation that provides customer relationship management

(CRM) software to auto dealerships across Florida. Dkt. 38 ¶ 9. Plaintiff produces

an eponymous CRM software product that allows its dealer clients to manage

customer sales leads, including those generated through the dealers’ websites. Id.

Plaintiff’s customers are mainly mutli-brand dealerships, and many sell GM-

manufactured vehicles. Id. ¶¶ 9–10.




                                           2
Case 8:20-cv-00762-WFJ-AAS Document 48 Filed 10/05/20 Page 3 of 25 PageID 585




       GM requires all dealerships that sell its vehicles to purchase CRM products

from GM-approved vendors. Dkt. 38 ¶ 26. To become an approved vendor, a

software provider must meet the requirements GM imposes under its dealer vendor

management program. Id. One of the most important requirements is that vendors

must integrate a connector server between GM’s computer network and the CRM

software product, called a pipeline. Id. ¶¶ 30–31. Once a vendor establishes a

pipeline and meets the other program requirements, the vendor may list its CRM

products on GM’s dealer vendor advisor website where dealers browse and shop

from the various GM-approved CRM products. Id. ¶ 29. Approved vendors must

also pay a regular fee to GM to list their products on the site. Id. ¶ 32.

       Defendant Aquent is a technology staffing agency. Aquent provides

technology staff to GM to operate and manage the CRM sales lead program,

including the vendor approval program. Id. ¶¶ 12, 27. Once assigned to GM,

Aquent employees work from GM’s corporate offices and use GM email accounts.

Id. ¶ 12.

       Plaintiff began marketing its CRMSuite software on the vendor advisor site

in 2015. Id. ¶ 33, 41. But it did so not as a GM-approved vendor. It had not

developed an integrated pipeline. So Plaintiff instead marketed its software on

GM’s site by using a third-party software producer’s pipeline. Id. ¶¶ 39–40.




                                           3
Case 8:20-cv-00762-WFJ-AAS Document 48 Filed 10/05/20 Page 4 of 25 PageID 586




Plaintiff kept marketing its software through a third-party pipeline through 2020

and claims GM was fully aware of this and did not object. Dkt. 38 ¶ 40.

      In 2018, Plaintiff began marketing CRMSuite through Dominion Dealer

Services, LLC. Id. ¶ 50. Plaintiff and Dominion marketed their respective products

through Dominion’s pipeline: Plaintiff marketed CRMSuite and Dominion

marketed its product, Autobase. Dkt. Id. ¶¶ 50–51.

      Dominion decided it would retire its Autobase product in 2019 and began

marketing CRMSuite under its own label, “Vision.” Id. ¶¶ 52–54. When Vision

underperformed sales expectations, Dominion decided to retire its pipeline,

pegging March 31, 2020, as the sunset date. Id. ¶ 69. In the interim, Dominion

agreed to let Plaintiff keep marketing CRMSuite through the Dominion pipeline.

      Preparing for life after Dominion, Plaintiff began developing its own

pipeline to market its software directly to its dealer customers as a GM-approved

vendor. Id. ¶¶ 69–73. Plaintiff contacted members of GM’s technology staff

provided by Defendant Aquent. Id. ¶ 73. Members of the technology staff informed

Plaintiff that it would need to add about eight new functions to the CRMSuite

software before it could integrate its pipeline with GM’s computer systems. Id. ¶

70.

      Plaintiff began working on the required upgrades to its software and

pipeline, investing $300,000 into the project. Id. ¶ 79. From 2019 to February

                                         4
Case 8:20-cv-00762-WFJ-AAS Document 48 Filed 10/05/20 Page 5 of 25 PageID 587




2020, Plaintiff completed several of the additional functions, which GM’s staff

validated and approved. Dkt. 38 ¶¶ 80–81, 111. The tests for the remaining

functions were slated for the first full week of February 2020. Id. ¶ 83. After these

were completed, Plaintiff believed it would be a GM-approved vendor, and it was

prepared to begin paying the vendor program fee. Id. ¶ 85.

      Just before final testing, Dominion and Plaintiff officially agreed to end their

business relationship. They agreed that Plaintiff would no longer use the Autobase

pipeline once its own pipeline was completed in February 2020. Id. ¶¶ 86–87.

Dominion also agreed to assign its rights under its GM vendor contract to Plaintiff

and transfer to Plaintiff its remaining customers that were still using the Vision

label of CRMSuite. Id. ¶ 87. Dominion sent an email to its customers explaining

that Plaintiff would take responsibility for servicing the Vision product and would

assume all of Dominion’s outstanding CRM contracts. Id. ¶ 98; Dkt. 38-1.

      Dominion informed GM of the plan to transfer to Plaintiff its rights under

the vendor contract. GM sales lead program manager Anthony Fava (also an

employee of Aquent) responded informing Dominion that its rights under the

contract were not assignable. He further directed Dominion to notify its customers

that they would not be transferred to Plaintiff and the Vision CRM product would

no longer forward sales leads after March 31, 2020. Mr. Fava also informed




                                          5
Case 8:20-cv-00762-WFJ-AAS Document 48 Filed 10/05/20 Page 6 of 25 PageID 588




Dominion that Plaintiff’s upcoming functions test was cancelled. Id. ¶ 100; Dkt.

38-3.

        Dominion, having other business with GM outside the CRM sphere, heeded

GM’s request. It emailed its dealer customers, notifying them that once Vision

went offline their accounts would not be transferred to Plaintiff and they would

need to begin using a new GM-approved CRM product, which did not include

CRMSuite. Dkt. 38 ¶ 104; Dkt. 38-6.

        After sending the email, Dominion agreed to delay the shutdown date for

Autobase to May 31, 2020, hoping Plaintiff and GM could settle their differences.

Dkt. 38 ¶ 115. They could not. GM declined to allow Plaintiff to market CRMSuite

on its vendor advisor website. Id. ¶ 116.

              C. Procedural History

        Plaintiff sued Defendants in state court. Dkt. 1-1. Defendants removed to

this Court. Dkt. 1; Dkt. 1-9. Plaintiff then withdrew its Complaint and filed the

Amended Complaint now before the Court. Dkts. 32, 38. Plaintiff’s specific claims

are based on two theories of harm: (1) detrimental reliance—Defendants

represented, through “words and actions,” that Plaintiff’s product was GM-

approved and would remain as such upon completion of the required upgrades; and

(2) tortious interference in Plaintiff’s business relationships with its dealer

customers and its contractual relationship with Dominion. Dkt. 38 ¶¶ 70–79, 105,

                                            6
Case 8:20-cv-00762-WFJ-AAS Document 48 Filed 10/05/20 Page 7 of 25 PageID 589




118–23. Both these theories also form the basis for the FDUTPA claim. Id. ¶¶

139–44. Defendants move to dismiss all counts for failure to state a claim. Dkts.

41, 42.

      II. LEGAL STANDARD

      To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead facts

sufficient to state a claim that is “plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (citation omitted). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. In

considering the motion, the Court accepts all factual allegations in the complaint as

true and construes them in the light most favorable to the plaintiff. Pielage v.

McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008) (citation omitted).

      III. DISCUSSION

             A. Aquent’s Vicarious Liability

      Plaintiff seeks to hold Aquent liable for the actions of its employees that it

placed within GM to work as members of GM’s technology staff. Defendant

Aquent seeks to dismiss all Counts against it, arguing that Plaintiff has failed to

establish a proper basis for vicarious liability by asserting what amounts to a right

to relief based on strict liability. Dkt. 41 at 4–9. The Court agrees with Aquent.




                                           7
Case 8:20-cv-00762-WFJ-AAS Document 48 Filed 10/05/20 Page 8 of 25 PageID 590




      Under Florida law, the doctrine of respondeat superior holds an employer

responsible for harm caused by its employees acting within the scope of their

employment. City of Boynton Beach v. Weiss, 120 So. 3d 606, 611 (Fla. 4th DCA

2013). An employee’s conduct falls within the scope of employment when it “(1)

is of the kind the employee is hired to perform, (2) occurs substantially within the

time and space limits authorized or required by the work to be performed, and (3)

is activated at least in part by a purpose to serve the master.” Goss v. Human Servs.

Assocs., Inc., 79 So. 3d 127, 132 (Fla. 5th DCA 2012). Moreover, “[a]bsent

control, there is no vicarious liability for the act of another, even for an

employee.” Vasquez v. United Enters. of Sw. Fla., Inc., 811 So. 2d 759, 761 (Fla.

3d DCA 2002) (per curiam).

      Here, Plaintiff has not plausibly alleged the prerequisites to establish

respondeat superior liability. First, the Amended Complaint does not allege that

Aquent controlled, directed, or even influenced the day-to-day activities of its

employees once they were assigned to GM’s technology staff. It states they worked

in GM facilities, maintained GM email addresses, and managed GM’s vendor

program while applying GM’s standards. More specifically, the Amended

Complaint does not state that Aquent influenced any decision-making related to

GM’s vendor program—the basis for Plaintiff’s claims. Second, and perhaps most

important, once assigned to GM, Aquent’s employees worked only to advance

                                            8
Case 8:20-cv-00762-WFJ-AAS Document 48 Filed 10/05/20 Page 9 of 25 PageID 591




GM’s interests. All the actions of the technology staff that caused Plaintiff’s

alleged harm were taken in furtherance of GM’s vendor program—intended to

enforce the program’s standards and to further GM’s interests and the interests of

GM dealerships.

      Plaintiff’s primary argument in response is that the technology staff

continued to hold themselves out as Aquent employees, mainly by including

Aquent’s trade name in the signature block of their corporate emails. Dkt. 47 at 6.

This misses the point. This does not show that Aquent exercised control over the

technology staff in their decisions related to the GM vendor program. More

specifically, this does not show that the technology staff were working to further

Aquent’s interests when they took the actions that allegedly harmed the Plaintiff

here. In essence, Plaintiff is seeking to impose strict liability on Aquent, based

solely on the existence of an employment relationship—something Florida law

does not allow. See Vasquez, 811 So. 2d at 761 (“Florida courts do not use the

label ‘employer’ to impose strict liability under a theory of respondeat superior but

instead look to the employer’s control or right of control over the employee at the

time of the negligent act.”).

      Accordingly, all counts against Aquent are dismissed without prejudice.

Should Plaintiff decide to replead, it must state a plausible basis for respondeat

superior liability—by showing more than the mere existence of an employment

                                           9
Case 8:20-cv-00762-WFJ-AAS Document 48 Filed 10/05/20 Page 10 of 25 PageID 592




 relationship between Aquent and the employees it placed within GM’s technology

 staff. The rest of the Court’s analysis will focus on GM’s arguments to dismiss

 each specific count.

                B. Count I: FDUTPA Violation

        FDUTPA proscribes “[u]nfair methods of competition, unconscionable acts

 or practices, and unfair or deceptive acts or practices in the conduct of any trade or

 commerce.” Fla. Stat. § 501.204 (2019). The statute’s stated purpose, among other

 things, is “[t]o protect the consuming public and legitimate business enterprises

 from those who engage in unfair methods of competition, or unconscionable,

 deceptive, or unfair acts or practices in the conduct of any trade or commerce.” Fla.

 Stat. § 501.202(2). FDUTPA’s provisions are to be “construed liberally” to achieve

 this end. Id. § 501.202. And the Act allows for injunctive relief, award of actual

 damages, recovery of costs, and attorney’s fees. See Fla. Stat. § 501.211.

        To state a claim for damages, a plaintiff must allege “(1) a deceptive act or

 unfair practice, (2) causation, and (3) actual damages.” 2 State v. Beach Blvd Auto.



 2
   Count I also seeks punitive damages and injunctive relief. As Defendants rightly point out,
 punitive damages are outside the scope of FDUTPA. See Rollins, Inc. v. Heller, 454 So. 2d 580,
 585 (Fla. 3d DCA 1984). As for injunctive relief, the Amended Complaint makes clear the
 conduct that allegedly violated FDUTPA was specifically directed at the Plaintiff and is not
 ongoing. With no allegations or even suggestion that Plaintiff stands to suffer future harm based
 on Defendants’ conduct, injunctive relief is not warranted. See, e.g., Snyder v. Green Rds. of Fla.
 LLC, 430 F. Supp. 3d 1297, 1304 (S.D. Fla. 2020) (dismissing claim for injunctive relief under
 FDUTPA where plaintiff failed to allege likelihood of future injury as required to satisfy Article
 III standing).
                                                 10
Case 8:20-cv-00762-WFJ-AAS Document 48 Filed 10/05/20 Page 11 of 25 PageID 593




 Inc., 139 So. 3d 380, 393 (Fla. 1st DCA 2014). Plaintiff claims it was injured when

 GM unfairly denied it entry to the vendor program and intentionally harmed its

 business relationships with its dealer customers.3 Defendant GM moves to dismiss

 Plaintiff’s FDUTPA claim for failure to sufficiently allege actual damages, a

 consumer injury, or that Plaintiff was harmed in a consumer transaction, as

 required to confer statutory standing. The Court will begin with standing.

                       1. Statutory Standing

           FDUTPA contains what is considered a standing provision. Section 501.211

 of the Florida Statutes provides that “any action brought by a person who has

 suffered a loss as a result of a violation of this part, such person may recover actual

 damages, plus attorney’s fees and court costs.” Fla. Stat. § 501.211(2). Federal

 district courts in Florida interpreting this provision adopt one of two competing

 views: the narrow view or the permissive view. Dem. Rep. Congo v. Air Cap. Grp.,

 LLC, 614 F. App’x 460, 468 (11th Cir. 2015) (acknowledging the interpretive

 split).

           Defendant GM advocates the narrow view. Courts adhering to this view

 interpret the above provision as permitting only those persons deceived when

 buying goods and services to sue for damages. See, e.g., Pinecrest Consortium,



 3
   Unlike Aquent, GM does not seek to avoid vicarious liability for the actions of the technology
 staff.
                                                11
Case 8:20-cv-00762-WFJ-AAS Document 48 Filed 10/05/20 Page 12 of 25 PageID 594




 Inc. v. Mercedes-Benz USA, LLC, No. 13-20803-CIV, 2013 WL 1786356, at *1

 (S.D. Fla. Apr. 25, 2013) (holding that FDUTPA “has no application to entities

 complaining of tortious conduct which is not the result of a consumer transaction”

 (quotations omitted)); Kertesz v. Net Transactions, Ltd., 635 F. Supp. 2d 1339,

 1350 (S.D. Fla. 2009) (holding that non-consumers are not entitled to monetary

 damages under FDUTPA). Thus, an action for damages requires the injury to have

 occurred as a result of a consumer transaction. Monsanto Co. v. Campuzano, 206

 F. Supp. 2d 1252, 1268 (S.D. Fla. 2002) (holding that FDUTPA claims “cannot be

 maintained unless the alleged unfair or deceptive acts or practices complained of

 involved a consumer transaction”).

       GM maintains that any injury Plaintiff allegedly suffered resulted from a

 commercial arrangement, not a consumer transaction. Therefore, Plaintiff cannot

 seek relief under FDUTPA.

       The permissive view, on the other hand, shuns the consumer transaction

 requirement. See, e.g., Furmanite Am., Inc. v. T.D. Williamson, Inc., 506 F. Supp.

 2d 1134, 1145–46 (M.D. Fla. 2007); James D.Hinson Elec. Contracting Co., Inc.

 v. Bellsouth Telecomms., Inc., No. 3:07–cv–598–J–32MCR, 2008 WL 360803, at

 *2–3 (M.D. Fla. Feb. 8, 2008). Courts applying this view read section 501.211 to

 allow any person, including businesses, injured by an unfair or deceptive practice

 to sue for actual damages, no matter if the harm occurred during a consumer sale.

                                         12
Case 8:20-cv-00762-WFJ-AAS Document 48 Filed 10/05/20 Page 13 of 25 PageID 595




 The reading is based on FDUTPA’s broad and inclusive language and the 2001

 amendment to section 501.211 that replaced “consumer” with “person.” See,

 e.g., Niles Audio Corp. v. OEM Sys. Co., 174 F. Supp. 2d 1315, 1319–20 (S.D. Fla.

 2001) (concluding that legislature’s amendment to Fla Stat. §501.211(2) replacing

 “consumer” with “person” was intended to expand the provision’s damages

 remedy to all those harmed by a violation of the statute and thus allowing non-

 consumer to bring damages claim).

       The Court finds the permissive view to be the correct one. First, the text of

 the statute supports it. The replacement of “consumer” with “person” in section

 501.211(2) is significant and signals the legislature’s desire to expand the damages

 remedy. See Caribbean Cruise Line, Inc. v. Better Bus. Bureau of Palm Beach

 Cnty., Inc., 169 So. 3d 164, 169 (Fla. 4th DCA 2015). As already noted, the Act

 proscribes “[u]nfair methods of competition, unconscionable acts or practices, and

 unfair or deceptive acts or practices in the conduct of any trade or commerce.” Fla.

 Stat. § 501.204. “Trade or commerce” refers to “the advertising, soliciting,

 providing, offering, or distributing, whether by sale, rental, or otherwise, of any

 good or service, or any property, whether tangible or intangible, or any other

 article, commodity, or thing of value, wherever situated.” Id. § 501.203(8). ‘“Thing

 of value’ may include, without limitation, any moneys, donation, membership,

 credential, certificate, prize, award, benefit, license, interest, professional

                                            13
Case 8:20-cv-00762-WFJ-AAS Document 48 Filed 10/05/20 Page 14 of 25 PageID 596




 opportunity, or chance of winning.” Id. § 501.203(9). These provisions must then

 be “construed liberally” to further the policy goal of “protect[ing] the consuming

 public and legitimate business enterprises from those who engage in unfair

 methods of competition, or unconscionable, deceptive, or unfair acts or practices.”

 Id. § 501.202.

       Notably absent from the statutory text is any mention of consumer

 transaction. See Cont’l 332 Fund, LLC v. Albertelli, No. 2:17-cv-41-FTM-

 38MRM, 2019 WL 2009369, at *2 (M.D. Fla. May 7, 2019). In fact, the Act once

 contained this term and a definition for it. But the legislature struck both from the

 Act in 1993, while also expanding the definition of “consumer” to include several

 business entities and the catch-all “any commercial entity.” Beacon Prop. Mgmt.,

 Inc. v. PNR, Inc., 890 So. 2d 274, 277 (Fla. 4th DCA 2004) (citing Ch. 93–38, § 2,

 Laws of Fla.). These alterations further suggest a broad reading of the standing

 provision.

       If the statutory text were not enough, Florida’s intermediate courts have also

 rejected the consumer transaction requirement. They have allowed businesses to

 sue other business entities for unfair and deceptive acts committed in a

 commercial, non-consumer context. See Bailey v. St. Louis, 196 So. 3d 375, 383

 (Fla. 2d DCA 2016) (finding that “section 501.211(2) evinces a legislative

 directive that the remedy of damages is not limited to a consumer” and remanding

                                           14
Case 8:20-cv-00762-WFJ-AAS Document 48 Filed 10/05/20 Page 15 of 25 PageID 597




 for trial court to award damages to competing business for FDUTPA violation);

 Caribbean Cruise Line, 169 So. 3d at 169 (finding competing business was entitled

 to sue for damages under FDUTPA). “Absent a clear decision from the Florida

 Supreme Court on this issue, ‘[the Court is] bound to follow decisions of the state’s

 intermediate appellate courts unless there is some persuasive indication that the

 highest court of the state would decide the issue differently.’” Nunez v. Geico Gen.

 Ins. Co., 685 F.3d 1205, 1210 (11th Cir. 2012) (quoting McMahan v. Toto, 311

 F.3d 1077, 1080 (11th Cir. 2002)), certified question answered, 117 So. 3d 388

 (Fla. 2013). The Court finds no such indication, given the statutory text.

       Thus, section 501.211(2) should be read as permitting all persons, non-

 consumers included, harmed by an unfair or deceptive practice in any trade or

 commercial activity to sue for damages. Here, Plaintiff, claiming injury due to

 GM’s alleged unfair or deceptive representations in the management of its vendor

 program, would fit within these criteria. GM was offering a thing of value

 (certified-vendor status) for which vendors paid a regular fee.

                    2. Consumer Injury

       While a consumer transaction is not required to bring a claim, demonstrating

 a consumer injury is required. When alleging an unfair or deceptive act, plaintiffs

 must show that the unfair or deceptive practice caused an injury to consumers.

 Caribbean Cruise Line, 169 So. 3d at 169 (clarifying that claimant, even non-

                                          15
Case 8:20-cv-00762-WFJ-AAS Document 48 Filed 10/05/20 Page 16 of 25 PageID 598




 consumer, must “prove that there was an injury or detriment to consumers in order

 to satisfy all of the elements of a FDUTPA claim”); Stewart Agency, Inc. v. Arrigo

 Enters., Inc., 266 So. 3d 207, 212 (Fla. 4th DCA 2019) (same).

        GM argues that Plaintiff has failed to plead a valid consumer injury.4 The

 Amended Complaint states that Plaintiff was a consumer of the GM CRM vendor

 program because it was prepared to become a certified vendor and begin paying

 the vendor fee before GM unfairly excluded it from the program. Dkt. 38 ¶ 128–

 29. Plaintiff also states that the participating dealerships were consumers because

 they are the end purchasers of CRM products through the vendor program. Id. ¶

 130. According to GM, Plaintiff and the dealerships were consumers in the general

 sense of the word, not under the statute. Both were sophisticated businesses, and

 their participation in the vendor program was a commercial transaction, not a

 traditional consumer transaction for the purchase of goods and services. Dkt. 42 at

 9. In making this argument, GM does not point to any specific authority, statutory

 or otherwise, to support its position. Id. at 9.

        Turning once again to the text of the statute, the Act does not define

 “consumer injury,” but does define a “consumer” as “an individual; child, by and

 through its parent or legal guardian; business; firm; association; joint venture;



 4
  GM does not argue that Plaintiff has failed to allege an unfair or deceptive act, so the Court will
 not address this issue.
                                                 16
Case 8:20-cv-00762-WFJ-AAS Document 48 Filed 10/05/20 Page 17 of 25 PageID 599




 partnership; estate; trust; business trust; syndicate; fiduciary; corporation; any

 commercial entity, however denominated; or any other group or combination.” Fla.

 Stat. § 501.203(7). Applying this definition, it follows that virtually any injury

 resulting from an unfair or deceptive practice occurring in trade or commerce is a

 “consumer injury.” And the Amended Complaint states a consumer injury—to

 Plaintiff by its incurring expenses induced by GM’s representations and actions,

 Dkt. 38 ¶ 79, 142, and to the dealers in that they were forced to purchase other

 CRM products from other GM-approved vendors at two-to-three times the cost

 after Plaintiff was barred from the vendor site. Dkt. 38 ¶ 142–43.

       Even applying GM’s more narrow construction, the dealerships at least

 would be considered consumers. They were buying goods—CRM products—

 through the GM vendor program and harmed by paying a significantly higher price

 for a product comparable to Plaintiff’s. GM’s concern that this is a vicarious injury

 is of no moment. Florida courts require an injury to a consumer, not that the

 plaintiff suffer a consumer injury. See Caribbean Cruise Line, 169 So. 3d at 169.

                     3. Causation and Actual Damages

       Defendant GM asserts that Plaintiff has not sufficiently pled actual damages.

 GM notes that Count I states a conclusory allegation that “[a]s a result of

 Defendants’ unfair, deceptive and unconscionable actions, Plaintiff has been

 injured.” Dkt. 38 ¶ 143. This is where Plaintiff’s claim ultimately fails.

                                           17
Case 8:20-cv-00762-WFJ-AAS Document 48 Filed 10/05/20 Page 18 of 25 PageID 600




        While Count I incorporates all the preceding factual allegations levied in the

 Amended Complaint, the previous allegations detail Plaintiff’s lost business

 relationships with its dealer customers, loss of prospective customers transferred

 from Dominion, and expenses incurred in upgrading its software. Id. ¶ 97–98, 110,

 119–23, 142–43. But the Amended Complaint does not make clear which damages

 are specifically attributable to the alleged violation of FDUTPA versus the other

 causes of action. This requires the Court to “speculate as to which factual

 allegations pertain to [this] count.” Chudasama v. Mazda Motor Corp., 123 F.3d

 1353, 1359 n.9 (11th Cir. 1997).

        Because the Amended Complaint does not specify the actual damages

 Plaintiff suffered, Count I is dismissed without prejudice for Plaintiff to replead its

 claim. That said, Plaintiff is advised not to plead consequential damages, such as

 future lost profits stemming from the termination of its sales relationships, because

 these are not actual damages awardable under the Act. See Siever v. BWGaskets,

 Inc., 669 F. Supp. 2d 1286, 1294 (M.D. Fla. 2009) (“[U]nder FDUTPA, ‘actual

 damages’ do not include consequential damages, precluding recovery of

 future lost profits.”).




                                           18
Case 8:20-cv-00762-WFJ-AAS Document 48 Filed 10/05/20 Page 19 of 25 PageID 601




              C. Counts II and III: Tortious Interference

       Count II alleges Defendants tortiously interfered in Plaintiff’s business

 relationships with its GM dealer customers. Count III alleges Defendants interfered

 with Plaintiff’s contractual relationship with Dominion. Both claims fail.

       A claim for tortious interference with a contractual or business relationship

 requires: “(1) the existence of a business relationship or contract; (2) knowledge of

 the business relationship or contract on the part of the defendant; (3) an intentional

 and unjustified interference with the business relationship or procurement of the

 contract’s breach; and (4) damage to the plaintiff as a result of the interference.”

 Howard v. Murray, 184 So. 3d 1155, 1166 (Fla. 1st DCA 2015) (citing Tamiami

 Trail Tours, Inc. v. Cotton, 463 So. 2d 1126, 1127 (Fla. 1985)).

       In addition, “the interfering defendant must be a third party, a stranger to the

 . . . relationship.” Salit v. Ruden, McClosky, Smith, Schuster & Russell, P.A., 742

 So. 2d 381, 386 (Fla. 4th DCA 1999). “Under Florida law, a defendant is not

 a stranger to a business relationship, and thus cannot be held liable for tortious

 interference, when it has a supervisory interest in how the relationship is conducted

 or a potential financial interest in how a contract is performed.” Palm Beach Cnty.

 Health Care Dist. v. Prof’l Med. Educ., Inc., 13 So. 3d 1090, 1094 (Fla. 4th DCA

 2009).




                                           19
Case 8:20-cv-00762-WFJ-AAS Document 48 Filed 10/05/20 Page 20 of 25 PageID 602




       As Defendant GM rightly points out, it is not a stranger to Plaintiff’s

 relationships with either the auto dealerships or Dominion. As for the dealerships,

 GM created these relationships and set the parameters for them. Plaintiff marketed

 its product to the dealers through the vendor site GM created and operated. GM

 also set the requirements vendors, like Plaintiff, must fulfill to sell products to its

 affiliated dealers on the site. Count II is therefore dismissed.

       As for the contractual relationship with Dominion, GM had a financial stake

 in this relationship. At the core of the agreement between Dominion and the

 Plaintiff was the proposed transfer of Dominion’s rights under its vendor contract

 with GM to Plaintiff, which GM rejected. GM certainly had a financial interest in

 the transfer of rights under a contract to which it was a party. Moreover, it is not

 clear that the vendor contract even allowed Dominion to assign its rights. So in

 addition to not being a stranger to the Plaintiff-Dominion relationship, GM was

 also exercising its own legal rights under the vendor agreement by rejecting the

 proposed assignment. As a result, Count III is also dismissed.

              D. Count IV: Equitable Estoppel

       GM moves to dismiss Count IV of the Amended Complaint. GM maintains

 that under Florida law equitable estoppel is not a standalone cause of action, but an

 affirmative defense. This is correct. See State, Agency for Health Care Admin. v.

 MIED, Inc., 869 So. 2d 13, 20 (Fla. 1st DCA 2004); Dep’t of Transp. v. FirstMerit

                                            20
Case 8:20-cv-00762-WFJ-AAS Document 48 Filed 10/05/20 Page 21 of 25 PageID 603




 Bank, 711 So. 2d 1217, 1218 (Fla. 2d DCA 1998). Plaintiff concedes this point in

 its response. Dkt. 47 at 17 n.2. Count IV is therefore dismissed with prejudice.

              E. Count V: Promissory Estoppel

       Count V asserts a claim for promissory estoppel. GM argues count V should

 be dismissed because Plaintiff has not alleged an affirmative and sufficiently

 definite promise. Dkt. 42 at 16–23. The Court agrees.

       To state a claim for promissory estoppel under Florida law, a plaintiff must

 allege: (1) a promise made by the defendant; (2) “which the [defendant] should

 reasonably expect to induce action or forbearance on the part of the [plaintiff]”; (3)

 that in fact induced such action or forbearance; and that (4) “injustice can be

 avoided only by enforcement of the promise.” W.R. Grace & Co. v. Geodata Servs.

 Inc., 547 So. 2d 919, 924 (Fla. 1989) (quoting Restatement (Second) of Contracts §

 90 (Am. Law Inst. 1979)). The promise relied on must be an affirmative promise,

 U.S. Sec. Ins. Co. v. Shivbaran, 827 So. 2d 1090, 1092 (Fla. 3d DCA 2002), and

 must be “sufficiently definite in time or term or reasonableness.” W.R. Grace &

 Co., 547 So. 2d at 925; Vencor Hosps. v. Blue Cross Blue Shield of R.I., 284 F.3d

 1174, 1185 (11th Cir. 2002) (“[P]romissory estoppel does not apply if the terms of

 the promise are indefinite.”).

       Plaintiff’s theory for relief is as follows. According to the Amended

 Complaint, Plaintiff believed CRMSuite was an approved CRM product because

                                          21
Case 8:20-cv-00762-WFJ-AAS Document 48 Filed 10/05/20 Page 22 of 25 PageID 604




 GM for years had “knowingly permitted” it to be made available on its vendor

 advisor site through third-party pipelines. Dkt. 38 ¶ 61. Plaintiff then “changed its

 position in reliance on General Motors’ conduct by selling and servicing its

 CRMSuite product, including adding additional functions only required by General

 Motors . . . at great expense to Plaintiff.” Dkt. 38 ¶ 65. After Plaintiff informed

 GM that it was planning to sell to dealers through its own pipeline, GM’s staff

 notified Plaintiff it would need to add eight new functions to its software. Id. ¶ 70.

 The complaint then states GM’s staff “at all times” represented to Plaintiff by

 “words and actions” that its customers would keep receiving sales leads if Plaintiff

 completed the necessary upgrades. Id. ¶ 76–77.

       But nowhere in the Amended Complaint does Plaintiff point to an

 affirmative promise by a GM employee guaranteeing that CRMSuite would be

 approved for standalone use. The above allegations, instead, suggest Plaintiff

 inferred its product was GM-approved based on GM previously allowing it on the

 vendor site (through a third-party) and inferred, based on the representations of

 GM employees, it would remain as such following completion of the necessary

 upgrades. The Complaint, however, does not provide any details of these

 representations or the context in which they were made.

       As plead, the Amended Complaint suggests Plaintiff made an inference

 based on conduct, not a promise, and thus does not “raise a right to relief above [a]

                                           22
Case 8:20-cv-00762-WFJ-AAS Document 48 Filed 10/05/20 Page 23 of 25 PageID 605




 speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see, e.g.,

 Sapphire Int’l Grp., Inc. v. Allianz Glob. Risks US Ins. Co., No. 18-Civ-80101,

 2018 WL 8344837, at *3 (S.D. Fla. June 29, 2018) (dismissing promissory

 estoppel claim for lack of affirmative promise where defendant, an insurance

 company, made a “partial settlement payment” and made representations during

 phone call that left insured to believe “there was no doubt that the claim would be

 covered”). Count V is thereby dismissed. Should Plaintiff choose to replead, it

 must allege in detail that a GM employee made an affirmative promise that it then

 relied upon.

                F. GM’s Motion to Strike

       Defendant GM moves to strike paragraphs 19–23 and the first clause of

 paragraph 24 of the Amended Complaint as immaterial, impertinent, and

 scandalous. Dkt. 43. These paragraphs contain references to fines GM paid to the

 U.S. Department of Justice and other government entities for unlawful business

 practices it engaged in from 2014–16. GM argues these paragraphs are wholly

 unrelated to the present litigation and prejudicial. Id. at 4–6.

       Federal Rule of Civil Procedure 12(f) provides that a “court may strike from

 a pleading an insufficient defense or any redundant, immaterial, impertinent, or

 scandalous matter.” Motions to strike are considered drastic and generally

 disfavored. Exhibit Icons, LLC v. XP Cos., LLC, 609 F. Supp. 2d 1282, 1300 (S.D.

                                            23
Case 8:20-cv-00762-WFJ-AAS Document 48 Filed 10/05/20 Page 24 of 25 PageID 606




 Fla. 2009). For that reason, motions to strike typically will be denied “unless the

 challenged allegations have no possible relation or logical connection to the subject

 matter of the controversy and may cause some form of significant prejudice to one

 or more of the parties to the action.” Moreno v. Moore, No. 3:18-cv-1472-J-25JBT,

 2020 WL 3051319, at *1 (M.D. Fla. June 8, 2020) (quoting 5C Charles Alan

 Wright & Arthur R. Miller, Federal Practice and Procedure § 1382 (3d ed. 1998)).

 At the pleading stage, “[p]rejudice results when the matter complained of has the

 effect of confusing the issues or where it is so lengthy and complex that it places

 an undue burden on the responding party.” S.D. v. St. Johns Cnty. Sch. Dist., No.

 3:09–cv–250–J–20TEM, 2009 WL 1941482, at *3 (M.D. Fla. July 7,

 2009) (internal citation omitted).

       Defendant GM has not met this high standard, notwithstanding the

 gratuitous nature of these allegations. The core issue here is whether GM acted

 unfairly in its commercial dealings with Plaintiff. Examples of GM’s other

 deceptive or unfair acts, though not directly related to this case, provide some

 context for this inquiry, but in the main do not benefit Plaintiff. GM’s main

 concern seems to be the prejudicial effect these allegations may have in that they

 might cause a jury to reach an unwarranted inference at trial. Dkt. 43 ¶ 6. This does

 not amount to undue prejudice at the pleading stage. GM’s concerns, though they

 may prove warranted, are premature and will be better addressed later by a motion

                                          24
Case 8:20-cv-00762-WFJ-AAS Document 48 Filed 10/05/20 Page 25 of 25 PageID 607




 in limine. See Harris v. Torus Nat. Ins. Co., No. 8:14-cv-1001-T-33AEP, 2014 WL

 3053257, at *3 (M.D. Fla. July 7, 2014). The motion to strike is denied, but if

 Plaintiff chooses to replead, it would do well to reconsider these extrinsic, and

 likely unnecessary, allegations.

       IV. CONCLUSION

       Defendant Aquent’s Motion to Dismiss (Dkt. 41) is GRANTED. Defendant

 General Motors’ Motion to Dismiss (Dkt. 42) is also GRANTED, and its Motion

 to Strike (Dkt. 43) is DENIED. Plaintiff, if it so chooses, must file an amended

 complaint within 14 days that cures the deficiencies outlined in this Order.

       DONE AND ORDERED at Tampa, Florida, on October 5, 2020.

                                        /s/ William F. Jung
                                        WILLIAM F. JUNG
                                        UNITED STATES DISTRICT JUDGE


 COPIES FURNISHED TO:
 Counsel of Record




                                          25
